Title: To Thomas Jefferson from Edmund Custis, 21 October 1804
From: Custis, Edmund
To: Jefferson, Thomas


               
                  Sir/
                  Baltimore 21st October 1804
               
               It is With diffidence that I again resume the liberty of Soliciting a favor that Will Necessaryly be confered on some One. It is the Collector Ship of the Port of N. Orleans, Which shd. I be fortunate enough to Obtain, Will Never be disgraced through my Conduct, & shd. my application meet your friendly approbation, Will immediately Wait on you With such Credentials as I have no doubt Will be Satisfactory, I sincerly Regret the death of Mr. Triest, Well Knowing the distress that his Mother & Family must experience & With Whom I had the pleasure of some acquaintance When here, On their way to Orleans & shd. it be their Wish to return, Shall be Welcome to a passage, gratis in a Vessell that I am about to send to that Port—
               I am With due Respect, Sir Your Mo. Obt. Servt—
               
                  
                     Edmund Custis
                  
               
            